Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation filed Aug. 12, 2020.
Claims 1-20 are pending in the case. Claims 1, 7 and 15 are independent claims.
Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 10,776,071. 
Instant Application No. 16/991,078
U.S. Patent No. 10,776,071
A system for audio data recording and retrieval, comprising: 

a wearable audio recording device having onboard, 
an audio collection sensor, 
an event collection sensor, 

a processor to record output from said sensors, memory to store audio and events, and a wireless gateway to transfer audio and events; and 







a software application that, when loaded into a computing device in communication with said recording device, 

receives and processes audio and events, creates hierarchical tag events from audio and events, 
uses memory accessible through the computing device to store audio and hierarchical tag events, uses a graphical user interface of the computing device to graphically display information representing a time interval of recorded audio, wherein said displayed information comprises 


an automatically generated visual graph based upon the audio, an automatic simultaneous visual representation of 


dynamically updates said visual graph and said visual representation in real-time in response to user search, input to said visual graph, input to said visual representation, audio playback, or change in data or said hierarchical tag events.


a wearable audio recording device having onboard, 
an audio collection sensor, 
an event collection sensor, 

a processor to record output from said collection sensors and pre-calculate sub-sampled audio data of recorded audio with a multi-leveled audio sub-sampling process, 

memory to store audio, events, and sub-sampled audio data, and a wireless 

a software application that, when loaded into a computing device in communication with said recording device, 

receives and processes audio, events, and sub-sampled audio data, 

uses memory accessible through the computing device to store processed audio, processed events, and processed sub-sampled audio data, uses a graphical user interface of the computing device to graphically display information representing a time interval of recorded audio sought through user search, wherein said information comprises 

an automatically generated visual graph which is based on the processed sub-sampled audio data for said time interval, 

dynamically updates said visual representations in real-time in response to user search of one of said visual representations, audio playback, or change in data or events.

Claims 2-6 and 8-14 and 16-20 are similar to claims 2-4 of U.S. Patent No. 10,776,071. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179